DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.  
This office action is in response to applicant’s arguments/remarks filed 11/13/2020. Claims 1, 8, and 15 have been amended. Claims 5, 12, and 19 have been cancelled. No new claims have been added. Accordingly, claims 1-4, 6-11, 13-18, and 20 are now pending. 


Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the reference as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
	
Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed 06/29/2020, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103 as being unpatentable over Irion (US 2017/0297625) in view of Persson et al US 8,542,906 B1 (hence Persson) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Irion, Diao et al US 2019/0362486 A1 (hence Diao) and further in view of Tatarnikov et al US 2018/0322653 A1 (hence Tatarnikov) as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 8-9, 11, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irion (US 2017/0297625) in view of Diao et al US 2019/0362486 A1 (hence Diao) and further in view of Tatarnikov et al US 2018/0322653 A1 (hence Tatarnikov).
Regarding claim 1, Irion discloses:
A method, comprising: 
detecting, from a plurality of cameras, one or more markers having an asymmetrical shape; and (at least paragraph(s) 42 and 45, where 42 discloses visual landmarks which can be a barcode and 45 where cameras or other sensors can do the sensing)
changing an operation mode from a human operated mode to an autonomous mode for a vehicle, (at least paragraph(s) 27-28, where 27 discloses a driver parking a vehicle at a target location and 28 discloses the commencement of autonomous valet parking)
the autonomous mode configured to adjust at least one of a position, orientation, and speed of the vehicle based on the detected one or more markers (at least paragraph(s) 46, where detected landmarks help with location determination. The navigation is carried out on the basis of this sensed environment)
	wherein the detecting, from the plurality of cameras, the one or more markers having the asymmetrical shape comprises: receiving one or more images from the plurality of cameras (at least paragraph(s) 41)
	performing template matching on the one or more images received from the plurality of cameras; (at least paragraph(s) 69-78, where the vehicle localizes location to the map based off detected landmarks; therefore, there must be template matching landmarks to match landmarks detected to landmarks stored in order to work)
	However, Irion does not explicitly disclose:

for the template matching indicative of the one or more markers being present in the one or more images, conducting corner detection on the one or more images to detect one or more of the plurality of corners; and for the corner detection indicative of a number of the detected one or more of the plurality of corners meeting a threshold, calculating a distance from the vehicle to the one or more markers from the one or more images
Nevertheless, Diao discloses a method of performing automated object inspection includes obtaining a plurality of test images including detecting and using location and orientation of reference markers to standardize captured images (Abstract, and Paragraph 0004) and teaches the following:
an asymmetrical shape such that an outline of the asymmetrical shape is asymmetrical with respect to a zero degree orientation and a 180 degree orientation such that a direction of approach to the asymmetrical shape can be distinguished between the zero degree orientation and the 180 degree orientation, wherein the outline of the asymmetrical shape comprises a plurality of corners (Fig.3A, #146, and Paragraphs 0076, and 0113)
At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the Irion reference to incorporate the use of asymmetrical markers, as (Diao, Paragraphs 0076 and 0113)
Nevertheless, Tatarnikov discloses a vehicular positioning system utilizing multiple optical cameras having contiguous fields of view for reading coded markers having pre-determined positions for determining the position of vehicle inside a structure with a high degree of accuracy (Abstract), and teaches the following:
for the template matching indicative of the one or more markers being present in the one or more images, conducting corner detection on the one or more images to detect one or more of the plurality of corners (Paragraph 0027, Fig.4, #430 and Paragraph 0038); and for the corner detection indicative of a number of the detected one or more of the plurality of corners meeting a threshold, calculating a distance from the vehicle to the one or more markers from the one or more images (Fig.4, #460 and Paragraph 0038) 
At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the Irion reference to incorporate the use of well-known convolution techniques or corner detection techniques such as the Harris corner detector, as taught by Tatarnikov, in order to extract the geometric features of each marker captured in a particular image and determine the indoor position of the vehicle based on the extracted marker information (Tatarnikov, Paragraph 0027).

Regarding claim 2, Irion discloses: 
(at least paragraph(s) 28, where autonomous valet parking is carried out after the driver has dropped off the car), wherein the method further comprises:
adjusting the at least one of the position, orientation, or speed of the vehicle according to a trajectory associated with the detected one or more markers; (at least paragraph(s) 30 and 41-42, where 30 discloses the vehicle receiving a target and traveling there and 41-42 disclose having a landmark which can be used during navigation)
navigating the vehicle along the trajectory until another one or more markers is detected; and (at least paragraph(s) 42, where there can be a plurality of landmarks along the path)
for the another one or more markers indicative of a change in the trajectory, changing the at least one of the position, orientation, or speed of the vehicle according to the change in the trajectory (at least paragraph(s) 75-78).

Regarding claim 4, Irion discloses:
wherein the operation mode is managed by an Autonomous Driving Electronic Control Unit (AD ECU) configured to adjust the at least one of a position, orientation, or speed of the vehicle through controlling one or more actuators of the vehicle (at least paragraph(s) 59-61, where it is inherent that a control unit must be controlling the vehicle).

Regarding claims 8-9, 11, 15-16, and 18,
	Claims 8-9, 11, 15-16, and 18 are rejected under the same art as claims 1-2 and 4, respectively. Please see the rejection of claims 1-2 and 4 above.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irion, Diao, and Tatarnikov as discussed above and further in view of Penilla (US 9581997) and Minster (US 2017/0267233).
Regarding claim 3, Irion discloses:
wherein for the another one or more markers indicative of instructions to park the vehicle: (at least paragraph(s) 28).
However, Irion does not explicitly disclose: transmitting the position of the vehicle to a management apparatus; and
upon receipt of an instruction from the management apparatus to change the operation mode from the AVP mode to an automatic parking mode, switching the operation mode- 23 - DOCS 120179-200UT1/3292315.2Attorney Docket No.: 120179-200UT1from the AVP mode to the automatic parking mode, wherein the automatic parking mode is configured to conduct automatic parking of the vehicle into a parking space.
Penilla teaches: transmitting the position of the vehicle to a management apparatus (at least column(s) 18, line(s) 44-62, where vehicle can communicate with each other or the cloud in order to avoid collisions in small constrained environments like parking). 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Penilla into the invention of Irion with the motivation of applying a known technique to a known device ready for improvement to yield predictable results. Penilla teaches a method of autonomously moving a vehicle 
Minster teaches: upon receipt of an instruction from the management apparatus to change the operation mode from the AVP mode to an automatic parking mode, switching the operation mode- 23 - DOCS 120179-200UT1/3292315.2Attorney Docket No.: 120179-200UT1from the AVP mode to the automatic parking mode, wherein the automatic parking mode is configured to conduct automatic parking of the vehicle into a parking space (at least paragraph(s) 44, where the vehicle arrives at a parking space, the vehicle asks for permission to a parking agent to park, and the parking agent gives the vehicle permission before the vehicle can park).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Minster into the invention of Irion with the motivation of applying a known technique to a similar device. Minister, like Irion, teaches a method of parking an autonomous vehicle without the input from a human driver. It would have been obvious to teach into Irion the autonomous vehicle prompting a parking system to park when it arrives at a desired parking space as then, as detailed in Minister paragraph(s) 3 and 44, the vehicle will be likely to park legally, and additionally, the vehicle is able to reserve a parking spot before arrival. Furthermore, this system of 

Regarding claims 10 and 17,
	Claims 10 and 17 are rejected under the art and motivation of claim 3. Please see the rejections of claim 3 above.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irion, Diao, and Tatarnikov, as discussed above and further in view of Weissman (US 2019/0080612).
Regarding claim 6, Irion discloses:
while the operation mode of the vehicle is in the autonomous mode: causing the vehicle to proceed along a trajectory until another marker is expected (at least paragraph(s) 28, 30 and 41-42, where 30 discloses the vehicle receiving a target and traveling there and 41-42 disclose having a landmark which can be used during navigation).
However, Irion does not explicitly disclose:
on failure to detect the another marker: 
interpolating a current position of the vehicle and determine an error between the current position of the vehicle and a position of the another marker; and 
for the error being larger than a threshold, ending the autonomous mode of the vehicle.
Weissman teaches the above limitation(s):
on failure to detect the another marker: (at least paragraph(s) 41, where expected markers based on the map information are not located)
interpolating a current position of the vehicle and determine an error between the current position of the vehicle and a position of the another marker; and (at least paragraph(s) 41, where the vehicle determines the location of the vehicle and expected location of the marker and can compare between multiple locations)
for the error being larger than a threshold, ending the autonomous mode of the vehicle (at least paragraph(s) 33, where the driver may be required to take back control of the vehicle in emergency situations like lacking proper route infrastructure).

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Weissman into the invention of Irion with the motivation of using known techniques to improve similar devices in the same way. Weissman teaches an autonomous vehicle which moves along a route with a plurality of markers that defaults to ending an autonomous mode when it fails to detect a marker along the route as the proper infrastructure along the route is lacking to facilitate safe autonomous driving. It would have been obvious to incorporate the marker recognition and defaulting to ending the autonomous mode of Weissman into the invention of Irion with the motivation of increasing safety and decreasing the risk of collision if the 

Regarding claims 13 and 20,
	Claims 13 and 20 are rejected under the same art and motivation of claim 6. Please see the rejections of claim 6 above.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irion, Diao, and Tatarnikov, as discussed above and further in view of Penilla (US 9581997).
Regarding claim 7, Irion discloses:
wherein the vehicle is configured to manage a relationship between a plurality of markers and a map, and wherein the method further comprises: (at least paragraph(s) 69-70 and 76-78, where the vehicle localizes location to a map based off detected landmarks)


for the vehicle having the operation mode of the autonomous mode, (at least paragraph(s) 68)
the position calculated based on the relationship between the detected one or more markers and the map; and (at least paragraph(s) 69-70)
upon receiving trajectory information from the management apparatus, the trajectory information indicative of another trajectory for the vehicle, adjusting the at least one of the position, orientation, or speed of the vehicle according to the trajectory (at least paragraph(s) 29-30, where the vehicle receives a target and moves there).
However, Irion does not explicitly disclose the following limitation: transmitting the position of the vehicle to a management apparatus.
Penilla teaches the above limitation(s) (at least column(s) 18, line(s) 44-62).
At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Penilla into the invention of Irion with the motivation of applying a known technique to a known device ready for improvement to yield predictable results. Penilla teaches a method of autonomously moving a vehicle from one location to a destination and transmitting a location of the vehicle to a cloud and other vehicles in order to ensure that vehicles are aware of one another’s paths to decrease risk of collision. Irion discloses a method of moving a vehicle from a drop-off location to a target destination by following a determined path. It would have been obvious to incorporate the transmitting of the vehicle’s location of Penilla into the invention of Irion with the motivation of the parking garage’s system/vehicles being aware of the paths and locations of other, potentially dangerous, vehicles traveling close to one another in order to avoid collisions.

Regarding claim 14,
	Claim 14 is rejected under the same art and motivation of claim 7. Please see the rejection of claim 7 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.